Citation Nr: 1101546	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma 
of the bilateral tonsillar nodes to include as due to herbicide 
or other chemical exposure. 

2.  Entitlement to service connection for a toenail disorder or 
fungus to include as due to jet fuel exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
November 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied service connection for a toenail disorder and 
squamous cell carcinoma of the bilateral tonsillar nodes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA is 
not required to provide an examination based on a conclusory 
generalized lay statement, in this case the Veteran has provided 
more than a generalized statement relating a disability to 
service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The record contains competent medical evidence showing a 
diagnosis of squamous cell carcinoma of the tonsils.  The record 
does not contain medical evidence of a toenail fungus disorder, 
but the Board notes that the symptoms of a toenail fungus 
disorder may be capable of lay observation.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation).  

The Veteran asserts that his disabilities may be associated with 
a specific event in service, namely his exposure to jet fuel 
during his time working as an aircraft repairman.  The Veteran's 
personnel records support his contention that he was likely 
exposed to jet fuels as part of his duties in service.  
Therefore, the record contains competent evidence of a current 
diagnosis and of an event in service.  The record however lacks 
competent evidence relating the current disabilities to service.  

The Board notes that the Veteran has made a specific contention - 
that his current claimed disorders of toenail fungus and squamous 
cell carcinoma of the tonsillar nodes are caused by his exposure 
to jet fuel.  The competent medical evidence of record is not 
adequate to decide this question.  For these reasons, the Board 
finds that a VA examination is necessary to determine whether the 
Veteran's squamous cell carcinoma and toenail fungus disorder are 
related to his exposure to jet fuel during service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current toenail disorder and 
his diagnosed squamous cell carcinoma.  The 
relevant documents in the claims file should 
be made available to and reviewed by the 
examiner in connection with the examination.  
Any tests deemed medically advisable should 
be accomplished.  The examiner should respond 
to the following:  

a)  The examiner should diagnose any current 
toenail disorder.  For any current toenail 
disability identified, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (i.e., a 50 percent or 
higher degree of probability) that the 
toenail disability is causally or 
etiologically related to service, 
specifically to the Veteran's exposure to jet 
fuel.

b)  Additionally, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or higher 
degree of probability) that the Veteran's 
squamous cell carcinoma of the bilateral 
tonsillar nodes is causally or etiologically 
related to service, specifically to the 
Veteran's exposure to jet fuel.

A complete rationale should be given for any 
opinion provided.  

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if the claims 
for service connection may be granted on any 
basis.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
should be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


